Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/14/2020 and 11/02/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “end surface of seal body”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JP 5118552; applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim D1, discloses a seal segment (Figures 1-14) comprising: 
a seal body having a plurality of thin-plate seal pieces that extend while being inclined forward in a rotational direction of a rotating shaft as the pieces draw farther inward in a radial direction of the rotating shaft, and that are layered in a circumferential direction of the rotating shaft (the plurality of leaf 1 together defines the seal body, which is inclined and extends inward in radial direction; as shown below); 

a housing (5) having a housing main body (body of 5) that accommodates the seal body while allowing the seal body to protrude inward in the radial direction (as shown below), and an extending part that is provided to an end portion of the housing main body in the circumferential direction (as shown below), and that extends inward in the radial direction along an end surface of the seal body in the circumferential direction (the extending part of 5 extends inward in radial direction and along the end surface of leaf 1, as shown below.)  

    PNG
    media_image1.png
    809
    710
    media_image1.png
    Greyscale



As to claim 2, D1 discloses the seal segment according to claim 1, wherein the extending part extends while being inclined forward in the rotational direction of the rotating shaft as the extending part draws farther inward in the radial direction (Figure 12.) 
As to claim 4, D1 discloses the seal segment according to claim 1, wherein the extending part extends by being inclined relative to the radial direction more than an end surface of the side plate in the circumferential direction (Figure 1 and as shown above.)  

As to claim 5, D1 discloses the seal segment according to claim 1, wherein the housing has the extending part on each of both sides of the housing main body in the circumferential direction (Figure 1 and as shown above.)  

As to claim 6, D1 discloses the seal segment according to claim 1, wherein the housing has extending part on one of both sides of the housing main body in the circumferential direction (Figures 1-4, 6, 8, 10, and 12.)

As to claim 7, D1 discloses a rotating machine comprising: a plurality of the seal segments according to claim 1, wherein the plurality of seal segments are arranged along the circumferential direction (Figures 1-2, 4, 10, and 12.)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675